No.   91-461

          IN THE SUPREME COURT OF THE STATE     O F MONTANA




RENE' DUBAY, DIRECTOR, EDUCATION TALENT SEARCH PROJECT, MONTANA
STATE UNIVERSITY SYSTEM,
         Respondent and Respondent.



APPEAL FROM:   District Court of the Sixteenth Judicial ~istrict,
               In and for the County of Rosebud,
               The Honorable Joe L. Hegel, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Robert McLean, Pro Se, Lame Deer, Montana.
          For Respondent:
               LeRoy H, Schramm, Montana University System, Helena,
               Montana.


                            Submitted on Briefs:      December 4, 1991
                                           Decided:   January 2 3 : 1992
Filed:
Chief Justice J, A. Turnage delivered the Opinion of the Court.
     Robert McLean, Jr. (McLean) appeals a memorandum and order of
the Sixteenth Judicial District, Rosebud County, which dismissed
his action under Rule 2 of the Montana Uniform District Court
Rules.   We affirm,
     The sole issue presented on appeal is whether the District
Court properly dismissed McLean's action under Rule 2 of the
Montana Uniform District Court Rules.
     Following a review of the record, we hold that the District
Court properly dismissed this action under Rule 2 of the Montana
Uniform District Court Rules based on McLean's failure to timely
file an answer brief to Respondent's motion to dismiss with
supporting brief.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
Operating Rules, this decision shall not be cited as precedent and
shall be published by its filing as a public document with the


Publishing Company.



We concur:
                                    January 23, 1992

                             CERTIFICATE OF SERVICE

T hereby certify that the following order was sent by United States mail. prepaid, to the
following named:


Robert M c k a n
P.O. Box 210
Lame Deer, MT 59033

LEROY H. SCNRAblXl
Montana University System
33 South Last Chance Gulch
Helena, MT 59620


                                               ED SMITH
                                               CLERK OF THE SUPREME COURT
                                               STATE OF MONTANA